DUNN, J.
— Respondent has moved to dismiss the appeal in this ease on the ground that it was not perfected within the time limited by the statute. The case involves an award made to respondent by the Industrial Accident Board for medical service rendered to Fred Van Stone, an employee of appellants. The ease was taken to the district court of Kootenai county on appeal by the employers from the award made by the Industrial Accident Board, and judgment in that court was rendered on February 12, 1923. From this judgment an appeal was taken, notice of which was served upon respondent March 24, 1923, and filed in the office of the clerk of the district court on March 26, 1923. An. *563undertaking on appeal was filed with said clerk on March 27, 1923.
Respondent relies upon section 6270A of the workmen’s compensation law, Sess. Laws 1921, p. 479, which provides, with reference to the procedure in the district court,' that
“Upon the trial of such action the court shall disregard any irregularity or error of the board, unless it be made to affirmatively appear that the party was damaged thereby.
“The record in any case shall be transmitted to the board within twenty days after the order or judgment of the court, unless appeal shall be taken from such order or judgment. ’ ’
With regard to this provision, this court in the case of McNeil v. Panhandle Lumb. Co., 34 Ida. 773, 778, 203 Pac. 1068, at p. 1070, said:
“While the law does not expressly limit the time within which such an appeal shall be taken, we think a fair and reasonable construction of the language of section 6270A, supra, justifies the conclusion that it was the intention of the legislature that such appeals should be taken within twenty days after the order or judgment appealed from, and before the return of the record to the Industrial Accident Board.”
Counsel for appellant takes the position that the question of the time within which an appeal should be taken was not involved in that case, but only the question whether or not the judgment of the district court was appealable, and that therefore the expression quoted was obiter dictum.
Strictly speaking, possibly the precise question involved here was not necessarily involved there, though it was' so closely related to the question decided that we doubt the correctness of the position of counsel for appellant with regard to the expression of the court on that point. In this case, however, we have the question of the time allowed for appeal in this class of eases squarely presented. No other point is raised. We are of the opinion that the rule stated in the McNeil ease is correct.
*564The appeal in this case, not having been taken within twenty days from the rendition of the judgment in the district court, was not taken in time and the cause should therefore be dismissed. It is so ordered. Costs to respondent.
McCarthy, William A. Lee and Wm. E. Lee, JJ., concur.